DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed December 4th, 2020 has been entered. Claims 1 – 3, 5 – 6, 8 – 13 and 15 – 22 are pending in the application. Claims 4, 7 and 14 have been cancelled.

Drawings
The drawings filed on July 25th, 2018 have been entered and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 97 of the present application describes a property of the fiber mat and does not teach a method step of attaching, detaching, and reattaching a dry adhesive mat to a surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 3, 5 – 6, 8 – 10, 15 – 16, 18 – 19 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gillingham (US 2003/0037675).
Regarding claim 1, Gillingham anticipates a method comprising providing a first roll (ref. #71) having a face stock (ref. #70); dispensing the face stock from the first roll (Para. 54); allowing the face stock to move underneath an electrospinning dispenser (ref. #40); electrospinning, by the electrospinning dispenser, nanofibers on the face stock to thereby form a dry adhesive fiber mat on the face stock (Para. 55); and collecting, with a second roll (ref. #72), the dry adhesive fiber mat on the face stock (Para. 54). Gillingham anticipates the method of making the dry adhesive described in the instant claim, so it would be clear to conclude that the method anticipates and produces a dry adhesive fiber having a shear adhesion strength of at least 40 N/cm2 and at least 500% higher than the normal adhesion strength since nothing else has been claimed to allow for such properties.
Regarding claim 2, Gillingham anticipates the method disclosed in claim 1, as described above. Furthermore, Gillingham anticipates that the method is generally continuous (Para. 54 and Fig. 1 show the method is a continuous roll to roll process).
Regarding claim 3, Gillingham anticipates the method disclosed in claim 1, as described above. Furthermore, Gillingham describes providing the final product with liners for conventional purposes (Para. 193).
Regarding claims 5, 6 and 8, Gillingham anticipates the method disclosed in claim 1, as described above. Since Gillingham discloses the method of making the dry adhesive described in the instant claims, it would be clear to conclude that the method anticipates and produces a dry adhesive fiber having the shear adhesion strength values disclosed in claims 5, 6 and 8.
Regarding claim 9, Gillingham anticipates the method disclosed in claim 1, as described above. Furthermore, Gillingham anticipates the electrospinning dispenser providing fibers within the disclosed range (Para. 59 discloses a fiber diameter of 300 nm).
Regarding claim 10, Gillingham anticipates the method disclosed in claim 1, as described above. Furthermore, Gillingham anticipates the electrospinning dispenser including a charged electrode (ref. #63, Fig. 1), with a ground electrode (ref. #62, ref. #60) positioned below the face stock (Para. 54)
Regarding claims 15 and 16, Gillingham anticipates the method disclosed in claim 1, as described above. Furthermore, Gillingham anticipates using paper as the media wherein the fibers are deposited (Para. 183).
Regarding claim 18, Gillingham anticipates a method comprising providing a first roll (ref. #71) having a face stock (ref. #70); dispensing the face stock from the first roll (Para. 54); allowing the face stock to move underneath an electrospinning dispenser (ref. #40); electrospinning, by the electrospinning dispenser, nanofibers on the face stock to thereby form a dry adhesive fiber mat on the face stock (Para. 55); and collecting, with a second roll (ref. #72), the dry adhesive fiber mat on the face stock (Para. 54). Furthermore, Gillingham anticipates using paper as the media wherein the fibers are deposited (Para. 183). Gillingham discloses the method of making the dry adhesive described in the instant claim, so it would be clear to conclude that 2 and at least 500% higher than the normal adhesion strength.
Regarding claim 19, Gillingham anticipates the method disclosed in claim 18, as described above. Furthermore, Gillingham teaches the electrospinning dispenser provides a fiber diameter within the disclosed range (Para. 59 discloses a fiber diameter of 300 nm). Since Gillingham discloses the method of making the dry adhesive described in claim 19, it would be clear to conclude that the method anticipates and produces a dry adhesive fiber having the shear adhesion strength values disclosed in the instant claim.
Regarding claim 22, Gillingham anticipates the method disclosed in claim 1, as described above. Since Gillingham discloses the method of making the dry adhesive described in claim 22, it would be clear to conclude that the method anticipates and produces a dry adhesive fiber capable of being attached and detached from a surface without residue being left on the surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 – 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillingham (US 2003/0037675).
Regarding claim 11, Gillingham anticipates the method disclosed in claim 1, as described above. Furthermore, Gillingham discloses the electrospinning dispenser including a charged electrode (ref. #63) and a ground electrode below the face stock (Para. 54). Thus, it would have been obvious to a person having ordinary skill in the art at the time to rearrange the parts, so the ground electrode was positioned on the face stock. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.
Regarding claims 12 – 13, Gillingham anticipates the method disclosed in claim 1, as described above. Yet, Gillingham does not disclose producing a first or second product face stock from the collected second rolls. However, Gillingham discloses two collected face stocks (ref. #20) extending in a planar direction and carrying dry adhesive fiber mats (Fig. 2; Para. 56); wherein the two face-stocks are mechanically interlocked in a splicing station (ref. #21; Para. 56), before directing the product to a spinning station, a heat treatment station and a nip station. Thus, it would have been obvious to a person having ordinary skill in the art at the time to produce 
Regarding claim 20, Gillingham anticipates the method disclosed in claim 18, as described above. Yet, Gillingham does not disclose producing a first or second product face stock from the collected second rolls. However, Gillingham discloses two collected face stocks (ref. #20) extending in a planar direction and carrying dry adhesive fiber mats (Fig. 2; Para. 56); wherein the two face-stocks are mechanically interlocked in a splicing station (ref. #21; Para. 56), before directing the product to a spinning station, a heat treatment station and a nip station. Thus, it would have been obvious to a person having ordinary skill in the art at the time to produce a first or second product face stock from the collected second rolls for the purpose of directing the face stocks to a splicing station wherein multiple lengths of the face stock can be spliced and interlocked for continuous operation.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillingham as applied to claim 1 above, and further in view of Frey (US 2006/0260707).
 Regarding claim 17, Gillingham anticipates the method disclosed in claim 1, as described above. Yet, Gillingham does not teach the face stock is a polyethylene terephthalate film. However, in a similar field of endeavor, Frey teaches a method for electrospinning a fiber onto a substrate (Para. 5 – 6). Furthermore, Frey teaches forming the substrate out of a nonwoven polyethylene film (Para. 27). Thus, it would have been obvious to a person having ordinary skill in the art at the time to modify the invention taught by Gillingham to form the face stock out of a polyethylene terephthalate film for the purpose of optimizing properties such as physical strength, aesthetics, absorbency and handle-ability.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillingham as applied to claim 1 above, and further in view of Majumdar (US 2008/0292840).
Regarding claim 21, Gillingham anticipates the method disclosed in claim 1, as described above. Yet, Gillingham does not teach attaching, detaching and reattaching the dry adhesive fiber mat to a surface after the step of collecting with the second roll. Yet, in a similar field of endeavor, Majumdar teaches an invention that provides a dry adhesive structure (Para. 4). After forming the dry adhesive, Majumdar teaches a cycle of attaching and detaching the dry adhesive to an adhesive fiber to characterize the adhesion property of the dry adhesive (Para. 102 – 103). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Gillingham to attach, detach and reattach the dry adhesive fiber mat to a surface, as taught by Majumdar. One would be motivated to make this modification to characterize the adhesion property of the dry adhesive fiber mat and determine the shear and normal adhesion strengths (Majumdar – Para. 102).

Response to Arguments
Applicant's arguments filed December 4th, 2020 have been fully considered but they are not persuasive. 
Regarding the argument that Gillingham (US 2003/0037675) does not teach electrospinning to produce a dry adhesive fiber mat with a shear adhesive strength at least 500% higher than the normal adhesive strength, Gillingham anticipates a method of forming a dry adhesive comprising all the steps listed in the instant claim, as described in the rejections above. So, it is clear that Gillingham would anticipate the product formed, including the adhesion features of the dry adhesive claimed in the independent claims of the instant application
In response to applicant's argument that Frey (US 2006/0260707) is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Frey is in the field of applicant’s endeavor, as it related to a method of electrospinning a fiber onto a substrate (Para. 5 – 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743